MEMORANDUM DECISION
Relator, P.E.T. Processors, L.L.C., has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio to vacate its order awarding R.C. 4123.57(B) scheduled benefit compensation to respondent Nathaniel T. Nelson for a loss of thumb, and to enter an order denying that award.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision, including findings of fact and conclusions of law.  The magistrate concluded that the commission had abused its discretion by its failure to address the interphalangeal joint ankylosis.  However, the magistrate further concluded that relator was entitled to the scheduled loss award as a matter of law and that this court should deny the requested writ.
No objections have been filed to the decision of the magistrate.
Finding no error or other defect on the face of the magistrate's decision, pursuant to Civ.R. 53, we adopt the decision of the magistrate as our own, including the findings of fact and conclusions of law contained in it.  In accordance with the decision of the magistrate, the requested writ of mandamus is denied.
Writ of mandamus denied.
PETREE and TYACK, JJ., concur.